DETAILED ACTION
		Response to Amendment
 The amendment filed on 02/08/2022 has been entered and considered by Examiner. Claims 1 – 21, and 23 are presented for examination. This Action is made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 21, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains new subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Under close examination for claims 1, 8, and 15 the Applicant’s original filed specification and/or drawings fail to address the newly added limitations e.g., “wherein the apparatus-dedicated connection ID is common to the plurality of transmit points.” or the like. Furthermore, in the closest paragraphs, 0041-42 and Fig. 7 of the filed specification, merely discloses common control signal, but the filed specification fails to show how the apparatus-dedicate connect ID is common to all the transmit points of the amended claim language. 
Applicant fails to distinctly point out on the Remark & Argument Section where the amended limitations can be found. The Examiner respectfully request the Applicant to withdraw all the new matter added to the current examination.
	Applicant is welcome to point out where in the specification and/or drawings the Examiner can find support for the newly-added limitations if Applicant believes otherwise.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 1-4, 8-11, 15-18, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Awad et al. (US Pub. 20160066291 A1) in view of Lin et al.  (US Pub. 20150094077 A1) in further view of Kojima et al.  (US Pub. 20110299499 A1).
	For claims 1, 8, and 15, Awad discloses a method, comprising: 
	obtaining, by an apparatus, an identifier of a hyper cell in accordance with detection of a synchronization signal [0040, 0073-75, 0084, 0092], 
	wherein the identifier of the hyper cell is common to a plurality of transmit points in a coverage area of the hyper cell [0073, 0084, 0144]; and 
obtaining, by the apparatus, the identifier of the hyper cell [0040, 0073-75, 0084, 0092];
communicating, by the apparatus, data with a first transmit point in the plurality of transmit points based on the identifier of the hyper cell [0040, 0073-75, 0084, 0092]; 
	communicating, by the apparatus, a second transmit point in the plurality of transmit points based on the identifier [0040, 0073-75, 0084, 0092].
But Awad doesn’t explicitly teach the apparatus moving from a first position in the coverage area to a second position in the coverage area.
However, Lin discloses communicating, by the apparatus, a second transmit point in the plurality of transmit points based on the apparatus ID in response to the apparatus moving from a 
Since, all are analogous arts addressing synchronizing network information used in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Awad, and Lin to ensure the mobile device can quickly establish communication, thus, improving network connectivity. 
But Awad and Lin don’t explicitly teach obtaining, by the apparatus, an apparatus-dedicated connection ID based on the identifier of the hyper cell, wherein the apparatus-dedicated connection ID is common to the plurality of transmit points.
But Kojima discloses obtaining, by the apparatus, an apparatus-dedicated connection ID (Common ID for MD) based on the identifier of the hyper cell (Fig. 9, Fa1-Fa5) [0050, 0164], wherein the apparatus-dedicated connection ID is common to the plurality of transmit points (Common ID for MD is used among the plurality of Base Stations) [0016-17].
Since, all are analogous arts addressing wireless communication tech used in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Awad, Lin, and Kojima to enhance identification functions to establish secured communication, thus, improving network security. 

	Claim 8 differs from claim 1 only by additional recitation of the following limitations, which is also taught by Awad as modified by Lin and Kojima. Awad discloses an apparatus, comprising: at least one processor; and a non-transitory computer readable storage medium 

	Claim 15 differs from claim 1 only by additional recitation of the following limitations, which is also taught by Awad as modified by Lin and Kojima. Awad discloses a non-transitory computer-readable medium storing computer instructions, that when executed by one or more processors, cause an apparatus to perform operations (Fig. 3). All the other identical limitations are rejected based on the same rationale as shown above.

	For claims 2, 9, and 16, Awad, as modified by Lin, discloses all limitation this claim depends on.
	But Awad, as modified by Lin, doesn’t explicitly teach an apparatus-dedicate connection ID.
	However, Kojima discloses generating, by the apparatus, the apparatus-dedicated connection ID, based on the identifier of the hyper cell and an identifier of the apparatus (Fig. 9, Fa1-Fa5) [0050, 0164].
Since, all are analogous arts addressing synchronizing network information used in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Awad, Lin, and Kojima to ensure the mobile device can use the critical information to establish communication, thus, improving network efficiency. 

or the second transmit point [0040, 0073-75, 0084, 0092].

	For claims 4, 11, and 18, Awad, as modified by Lin and Kojima, discloses the identifier of the hyper cell is not associated with a physical cell only covered by one transmit point of the plurality of transmit points (The hyper cell Group identifier and the Physical Cell identifier are separated) [0028].

	For claim 21, Awad, as modified by Lin and Kojima, discloses communicating, by the apparatus, data signals and control signals with the plurality of transmit points based on apparatus-dedicated connection ID [0040, 0073-75, 0084, 0092].

	For claim 23, Awad, as modified by Lin and Kojima, discloses changing from the communicating the data with the first transmit point to the communicating the second data with the second transmit point is transparent to the apparatus [0040, 0073-75, 0084, 0092].

Claim 5-7, 10-12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Awad et al. (US Pub. 20160066291 A1) in view of Lin et al.  (US Pub. 20150094077 A1) in further view of Kojima et al.  (US Pub. 20110299499 A1) in further view of Kim et al.  (US Pub. 20140204809 A1).
	For claims 5, 10, and 19, Awad, as modified by Lin and Kojima, discloses all limitation this claim depends on.

But Awad, as modified by Lin and Kojima, doesn’t explicitly teach second cell with a second I.D.
However, Kim discloses (Figs. 1-18) obtaining, by the apparatus, a second identifier of a second cell when the apparatus moves into an area covered by the second cell, the second identifier being different from the first identifier and being common to a second plurality of transmit points in the area covered by the second cell (neighboring cell with second cell id) [0074, 0082-83]; and 
	communicating, by the apparatus, with the second plurality of transmit points in accordance with a second apparatus-dedicated connection ID obtained based on the second identifier of the second hyper cell (neighboring cell with second cell id including a second connection ID) [0074, 0082-83].
Since, all are analogous arts addressing synchronizing network information used in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Awad, Lin, Kojima, and Kim to ensure the mobile device can used more than one cell, thus, improving network coverage. 

	For claims 6, 11, and 20, Awad as modified by Lin, Kojima, and Kim, Kojima further discloses obtaining, by the apparatus, the second apparatus- dedicated connection ID based on the second identifier of the second hyper cell and an identifier of the apparatus (Fig. 9, Fa1-Fa5) [0050, 0164]. See motivation to combine the references from the above.

	For claims 7, and 12, Awad as modified by Lin, Kojima, and Kim, Kim further discloses the second identifier of the second hyper cell is not associated with a physical cell only served by one transmit point of the second plurality of transmit points in the area covered by the second cell [0074, 0082-83]. See motivation to combine the references from the above.
Response to Arguments
Applicant's arguments with respect to all the claims have been considered but are moot in view of the new ground(s) of rejection. 
	In view of amendment, the reference Kojima has been used for new ground of rejections. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 20150341877 A1 - wireless device checks a configuration including a resource relationship about reference signals (RSs) between a first cell and a second cell; receives a first reference signal (RS) from the first cell; determines a timing reference to receive a second RS based on the resource relationship; receives the second RS from the second cell based on the timing reference; performs a frequency tracking using the second RS; and decodes data signals from the second cell.
	US 20110312316 A1 - the user equipment receives, over a first cell configured on a carrier frequency, at least one parameter associated with a second cell  configured on a carrier .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642